Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brookstein et al. (PG Pub. 2012/0118427).
Regarding claim 9, Brookstein et al. teach a fabric-based item comprising a woven fabric wherein the woven fabric comprises interwoven insulating strands and conductive strands and an electrical component (300) having first and opposing surfaces and having first and second parallel fiber guiding structures in the first surface wherein a conductive strand in the conductive strands is electrically connected to the electrical component in the first fiber guiding structure and wherein an insulating strand in the insulating strands is in contact with the second opposing surface [Figure 5].  
Regarding claim 10, the conductive strand is parallel to the insulating strand. 
Regarding claim 11, an additional conductive strand that is electrically connected to the electrical component in the second fiber guiding structure is also present. 
Regarding claim 12, The fabric based item also comprises an additional insulating strand (130) that is orthogonal to the insulating strand (110) wherein the insulating strand is interposed between the additional insulating strand and the electrical component. 
Regarding claim 13, the first and second fiber guiding structures comprises grooves with curved sides. 
Regarding claim 14, the electrical component comprises an electrical device enclosed in a plastic package wherein the first and second fiber guiding structures are formed in the plastic package.
Regarding claim 15, metal traces (154, 156) extend through the plastic package and couple terminals [164] of the electrical device to the first and second fiber guiding structures [Figures]. 
Regarding claim 16, conductive shield structures (considered to be some of the electrically conductive yarns) shield the electrical device. 
Regarding claim 18, Brookstein et al. teach a fabric based item comprising a fabric formed form intertwined fibers that include first, second and third parallel fibers (can be construed as any of fibers 120 on WAC in Figure 5) wherein the third fiber is interposed between the first and second fibers and an array of electrical components with each having first and second opposing surfaces wherein each electrical component has first and second fiber parallel fiber guiding structures in the first structure wherein the first fiber guiding structure is electrically coupled to the fiber and the second fiber guiding structure is coupled to the second fiber and wherein the electrical component is interposed between the first and second fiber and the third fiber [Figure 5].
Regarding claim 20, each electrical component in the array of electrical components comprises a light emitting diode and each electrical component in the array of electrical components operates as a pixel in a display.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brookstein et al. (PG Pub. 2012/0118427).
Regarding claim 17, Brookstein et al. teach the package extends in a longitudinal axis and the first and second fiber guiding structures are orthogonal to the longitudinal axis. Brookstein et al. are silent regarding the claimed package being elongated. However, it would have been obvious to one of ordinary skill in the art to make the package elongated as such is a mere change in dimensions which would have been obvious to affect the fabric properties. 
Regarding claim 19, the array of electrical components forms a sensor array. Brookstein et al. are silent regarding the sensor array being a touch sensor. However, it would have been obvious to one of ordinary skill in the art to make the sensor a touch sensor for efficiency.
Response to Arguments
It is noted claims 1-8 have been indicated as allowable because it is found that the cited art does not teach the claimed arrangement with the first, second and third fibers in the recited directions in the recited first and second surfaces. Applicant argues Brookstein does not teach wherein the conductive fiber is coupled to the notches. It is noted the present independent claims 9 and 18 broadly recite “fiber guiding structure” without other limitations which define over Brookstein. It is noted the only reason claims 1-8 have been indicated as allowable with the broad language of “fiber guiding structure” is due to the additional limitations of the directions and the location requirements of the fibers which in combination Brookstein is found to not teach. Claim 9 and 18 are not in condition for allowance because the “fiber guiding structure” of Brookstein is not only the notches, but the notches on either side along with the contact disposed there between. This entire structure is the “fiber guiding structure” and Brookstein teaches the recited fibers electrically coupled to the fiber guiding structure. Accordingly, the rejections stand in claims 9-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789